

	

		II

		109th CONGRESS

		1st Session

		S. 548

		IN THE SENATE OF THE UNITED STATES

		

			March 8, 2005

			Mr. Conrad (for himself

			 and Mr. Roberts) introduced the following

			 bill; which was read twice and referred to the

			 Committee on Agriculture, Nutrition, and

			 Forestry

		

		A BILL

		To amend the Food Security Act of 1985 to encourage

		  owners and operators of privately-held farm, ranch, and forest land to

		  voluntarily make their land available for access by the public under programs

		  administered by States and tribal governments.

	

	

		1.Short titleThis Act may be cited as the

			 Voluntary Public Access and Wildlife

			 Habitat Incentive Program Act of 2005.

		2.FindingsCongress finds that—

			(1)according to the

			 United States Fish and Wildlife Service, in 2001, 82,000,000 individuals in the

			 United States aged 16 years and older participated in wildlife-related

			 recreation, including 34,000,000 individuals who hunted, and more than

			 66,000,000 who engaged in wildlife-related recreation such as observing,

			 feeding, or photographing wildlife, in the United States;

			(2)individuals who

			 participated in wildlife-related activities in 2001 spent an estimated

			 $108,000,000,000, including—

				(A)more than

			 $35,000,000,000 on fishing;

				(B)nearly

			 $21,000,000,000 on hunting; and

				(C)more than

			 $28,000,000,000 on food, lodging, and transportation;

				(3)the growing

			 public demand for outdoor recreational opportunities is increasingly

			 constrained by the limits on both public and private land resources;

			(4)limited public

			 access on private land has often frustrated and disappointed hunters and other

			 naturalists, and undermined the relationship between land owners and the

			 general public;

			(5)several States

			 and tribal governments have established successful but modest walk-in programs

			 to encourage public access on private farm, ranch, and forest land, yet the

			 demand for such voluntary access programs remains largely unfulfilled;

			(6)traditional

			 agricultural markets have in recent years offered limited income opportunities

			 for farm, ranch, and forest land owners and operators; and

			(7)current proposals

			 to reform world agricultural trade favor the development of new methods to

			 support the income of agricultural producers that have minimal impact on

			 agricultural production and prices.

			3.Voluntary public

			 access and habitat incentive program

			(a)In

			 generalChapter 5 of subtitle D of title XII of the Food Security

			 Act of 1985 (16

			 U.S.C. 3839bb et seq.) is amended by adding at the end the

			 following:

				

					1240Q.Voluntary

				public access and habitat incentive program

						(a)In

				generalThe Secretary shall establish a voluntary public access

				program under which States and tribal governments may apply for grants to

				encourage owners and operators of privately-held farm, ranch, and forest land

				to voluntarily make that land available for access by the public under programs

				administered by the States and tribal governments.

						(b)ApplicationsIn

				submitting applications for a grant under the program, a State or tribal

				government shall describe—

							(1)the benefits that

				the State or tribal government intends to achieve by encouraging public access

				on private farm, ranch, and forest land, through such activities as hunting,

				fishing, bird watching, and related outdoor activities; and

							(2)the methods that

				will be used to achieve those benefits.

							(c)PriorityIn

				approving applications and awarding grants under the program, the Secretary

				shall give priority to States and tribal governments that propose—

							(1)to maximize

				participation by offering a program the terms of which are likely to meet with

				widespread acceptance among landowners;

							(2)to ensure that

				land enrolled under the State or tribal government program has appropriate

				wildlife habitat;

							(3)to strengthen

				wildlife habitat improvement efforts on land enrolled in a special conservation

				reserve enhancement program described in 1234(f)(4) by providing incentives to

				increase public access on that land; and

							(4)to use additional

				Federal, State, tribal government, or private resources in carrying out the

				program.

							(d)Relationship to

				other lawsNothing in this section preempts a State or tribal

				government law (including any State or tribal government liability law).

						(e)RegulationsThe

				Secretary shall promulgate such regulations as are necessary to carry out this

				section.

						.

			(b)FundingSection

			 1241(a) of the Food Security Act of 1985 (16 U.S.C. 3841(a)) is amended by

			 adding at the end the following:

				

					(8)The voluntary

				public access program under section 1240Q, using, to the maximum extent

				practicable, $20,000,000 in each of fiscal years 2005 through 2009.

					.

			4.Prevention of

			 excess base acresSection

			 1101(g)(2) of the Farm Security and Rural Investment Act of 2002

			 (7 U.S.C.

			 7911(g)(2)) is amended by striking subparagraph (C).

		

